Case 1:21-cv-00035-JB-MU Document 12 Filed 04/27/21 Page 1 of 1             PageID #: 46




               IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION


RODNEY P. FAISON, # 269664A,                :

      Plaintiff,                            :

vs.                                         :   CIVIL ACTION 21-0035-JB-MU

WEXFORD MEDICAL, et al.,                    :

      Defendants.                           :

                                        ORDER

      After due and proper consideration of all portions of this file deemed relevant to

the issue raised, and there having been no objections filed, the Report and

Recommendation of the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is

ADOPTED as the opinion of this Court. It is ORDERED that the claims against Defendant

Alabama Department of Corrections be DISMISSED with prejudice pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i) as frivolous, and the claims against Defendant Wexford Medical be

DISMISSED without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state

a claim upon which relief can be requested. It is further ORDERED that Plaintiff is

GRANTED leave to file a seconded amended complaint no later than June 11, 2021 for

the purpose of stating a claim against Defendant Wexford. In the absence of a second

amended complaint being timely filed, it is ORDERED that this action be and is hereby

DISMISSED in its entirety.

      DONE and ORDERED this 27th day of April, 2021.

                                                /s/ JEFFREY U. BEAVERSTOCK
                                                UNITED STATES DISTRICT JUDGE
